DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities, and should be:
“…a soil engaging end portion of the auger protruding from a first end of the auger casing.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For the purposes of examination, the examiner assumes that claim 6 should read:
“a second (or another, or the like) plurality of openings having a predetermined size…”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodman (U.S. Patent 2,735,703).

Regarding claim 1, Goodman discloses (Figs. 1-8) an encased soil auger apparatus (as shown in Fig. 1) comprising:
an auger casing 13 (lines 34-35) forming a hollow cylindrical body (as shown in Fig. 1), a wall of the auger casing 13 having a plurality of openings 42 (col. 3, lines 72-73) having a predetermined size for enabling passage of particles therethrough (inherent: any particle smaller than the size of the apertures 42 will pass through); and,


Regarding claim 2, Goodman discloses (Figs. 1-8) the soil engaging end portion of the auger 23 (bottom end in Fig. 1) extends from a longitudinal axis approximately a same distance as an outside radius of the auger casing (i.e. the auger blades extend outward to the casing 13: see Fig. 1).

Regarding claim 4, Goodman discloses (Figs. 1-8) an end plate 15 (col. 2, lines 36-37) mounted to a second end of the auger casing 13 (as shown in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goodman (U.S. Patent 2,735,703) in view of Causse (U.S. Patent 4,228,862).


Causse discloses (Figs. 1-4) the soil engaging end portion of the auger (see Figs. 3 and 4) comprises a plurality of cutting teeth 21 (col. 4, lines 11-13) with an outer cutting tooth 21 extending from an outside edge of the auger screw blade (as shown in Figs. 3 and 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goodman’s device so that the soil engaging end portion of the auger comprises a plurality of cutting teeth with an outer cutting tooth extending from an outside edge of the auger screw blade, as taught by Causse.
Such a modification would enable the auger to break up rocky/stony ground more effectively (Causse: col. 4, lines 13-17).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goodman (U.S. Patent 2,735,703) in view of Pinto et al. (U.S. Patent 5,476,017).

Regarding claim 5, Goodman is applied as above, but does not disclose an end cap for enclosing the soil engaging end portion of the auger after extraction of the soil.
Pinto discloses (Figs. 1 and 2) an end cap 24 (col. 4, line 5) for enclosing the soil engaging end portion of the auger (as shown in Fig. 1) after extraction of the soil (after the sample is taken: col. 6, lines 13-26).

Such a modification would keep the sample from falling out of the casing.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goodman (U.S. Patent 2,735,703) in view of Ishii (U.S. Patent 3,565,190).

Regarding claim 7, Goodman is applied as above, but does not disclose  a water inlet for injecting water into the auger casing through a second end thereof.
Ishii discloses (Figs. 1 and 2) a water inlet 31 (col. 4, lines 3-5) for injecting water into the auger casing (col. 4, lines 3-5) through a second end thereof (at the top, see Fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goodman’s device to include  a water inlet for injecting water into the auger casing through a second end thereof, as taught by Ishii.
Such a modification would facilitate boring in clay-like soil (Ishii: col. 4, lines 3-10). 

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852